Citation Nr: 1021558	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  04-26 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1965 to December 1966 and from July 1967 to February 
1986, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2003 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in March 2007, 
when the claim of service connection for hypertension was 
reopened and denied on the merits.  The Veteran then appealed 
the denial of service connection for hypertension to the 
United States Court of Appeals for Veterans Claims (Court).  
In July 2008, the Court granted a Joint Motion for Remand of 
the parties (VA Secretary and the Veteran), and vacated the 
Board's decision and remanded the case for readjudication 
consistent with the Joint Motion.

The claims of service connection for diabetes mellitus, type 
II, to include as due to herbicide exposure, for paroxysmal 
atrial fibrillation to include as due to herbicide exposure, 
for coronary artery disease or atherosclerotic heart disease 
to include as due to herbicide exposure, and for peripheral 
neuropathy to include as due to diabetes mellitus, type II, 
have been raised by the record, but have not been adjudicated 
by the RO.  Therefore, the claims are referred to the RO for 
appropriate action.  

As will be discussed further in the REMAND, the claims raised 
by the record are inextricably intertwined with the claim on 
appeal and the appeal is therefore REMANDED to the RO via the 
Appeals Management Center in Washington, DC.  




REMAND

In the Joint Motion, the parties agreed that VA should obtain 
the service treatment records for the Veteran's first period 
of service.  The record shows that the RO has already 
obtained the records. 

As for the claims of service connection for diabetes 
mellitus, type II, and complications of diabetes mellitus, 
diabetes mellitus, type II, is a disease subject to 
presumptive service connection for a Veteran, who was exposed 
to herbicides, including Agent Orange, in the Republic of 
Vietnam.  38 C.F.R. §§ 3.307, 3.309.  The Veteran did serve 
in Vietnam. 

Also, in October 2009, the Secretary of Veterans Affairs 
proposed to establish a presumption of service connection, 
based on exposure to herbicides in the Republic of Vietnam, 
for ischemic heart disease, including atherosclerotic 
cardiovascular disease and coronary artery disease.  75 Fed. 
Reg. 14,391 (March 25, 2010).  A final regulation 
implementing the presumption is expected shortly.

As hypertension is a risk factor for coronary artery disease, 
a decision on either the claim of service connection for 
diabetes mellitus, type II, or the claim of service 
connection for ischemic heart disease would have a 
significant impact on the claim of service connection for 
hypertension and a decision now on the claim of service 
connection for hypertension would be premature.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.	Adjudicate the claims of service 
connection for diabetes mellitus, 
type II, to include as due to 
herbicide exposure and for peripheral 
neuropathy to include as secondary to 
diabetes mellitus, type II.  





If service connection is denied, the 
Veteran must perfect an appeal of the 
claim before the Board can review the 
claim on appeal. 

2.	When the Secretary issues a final 
regulation, adjudicate the claim of 
service connection for paroxysmal 
atrial fibrillation and coronary 
artery disease or atherosclerotic 
heart disease to include as due to 
herbicide exposure.  

If service connection is denied, the 
Veteran must perfect an appeal of the 
claim before the Board can review the 
claim on appeal. 

3.	After the above development, 
adjudicate the claim of service 
connection for hypertension to 
include secondary service connection, 
if applicable.  If service connection 
for hypertension remains denied, 
furnish the Veteran and his 
representative a supplemental 
statement of the case and return the 
case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
